PER CURIAM.
Appellant seeks review of the order finding him in violation of his probation. We strike the finding that appellant violated condition four of his probation as it was not supported by any evidence other than the hearsay testimony of the probation officer. See Vezina v. State, 644 So.2d 602 (Fla. 1st DCA 1994); Scott v. State, 446 So.2d 1105 (Fla. 2d DCA 1984). We also note that the certified copy of appellant’s driving record does not appear in the record. In addition, the written findings do not conform to the oral pronouncement of the court because the revocation order does not specify which terms of probation appellant violated. Because we cannot determine from the record whether the trial court would have revoked probation based solely on the remaining valid violations, we REVERSE and REMAND for reconsideration. Daniels v. State, 680 So.2d 490 (Fla. 1st DCA 1996); Gavins v. State, 587 So.2d 487 (Fla. 1st DCA 1991).
MINER, ALLEN and PADOVANO, JJ., concur.